DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-11, 13-22, 28, 29, 32, 33, 39, 40, 43 and 44 are canceled. Claims 12, 23 and 34 are amended. Claims 12, 23-27, 30, 31, 34-38, 41, 42 and 45-47 are pending.

Response to Arguments
Applicant’s arguments filed on 09/24/2021 with respect to claims 12, 23 and 34 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Li et al. (Pub # US 2016/0308648 A1) does address the new amended limitation set forth within independent claims 12, 23 and 34. Therefore, new rejections have been formulated to address the limitations as set forth in independent claims 12, 23 and 34 rendering the applicant’s amendments filed on 09/24/2021 moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 23-27, 30, 31, 34-38, 41, 42, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Pub # US 2016/0308648 A1 hereinafter Li).
Regarding claim 12, Li discloses “a network node comprising processing circuitry,” as [(Para. 0048), When a PDSCH is transmitted by a base station to a UE… (Para. 0134), a processing unit 200] “the processing circuitry operable to: determine one or more control resource regions for a carrier, wherein each control resource region of the one or more control resource regions comprises a set of time and frequency resources;” [(See Fig. 1: Control Region and Para. 0003), one downlink subframe comprises 14 Orthogonal Frequency Division Multiplexing (OFDM) symbols, wherein the first 1-3 OFDM symbols are the control region…. (Para. 0010 and 0011), determining a control station/cell and a service station/cell of a User Equipment (UE); and indicating through signaling that a Physical Downlink Shared Channel (PDSCH) of the UE occupies radio resources of the service station/cell in a control region] “determine a data transmission region in at least one control resource region of the one or more control resource regions;” [(See Fig. 2:S20, Fig. 5 and Para. 0047), It is disclosed that PDSCH, which is the channel for data transmission, is allocated in the control region. Thus, said feature is implicit] “and send a signal to a wireless device,” [(See Fig. 2: S20 and Para. 0047-0048), It is indicated to the UE that PDSCH is allocated in the control region and the PDSCH is transmitted by a base station to a UE] “the signal indicating resources from the one or more control resource regions that are excluded from the data transmission region,” [(Para. 0047), This feature is implicit as PDSCH is transmitted over resources in which no control channel is transmitted… (Para. 0054), It is to indicate through the signaling whether the wherein the signal includes a bitmap and the bitmap indicates at least one of one or more groups of time and frequency resources excluded from the data transmission” [(Para. 0058), In a second manner, when the control station/cell transmits RRC signaling to the UE, a flag field, i.e. PDSCH extension field, is added in the RRC signaling. The PDSCH extension field has a length of 1 bit, and the bit indicates whether the PDSCH of the UE can use the radio resources in the control region. For example, that the value of the bit is “0” represents that the PDSCH of the UE cannot use the radio resources in the control region, and that the value of the bit is “1” represents that the PDSCH of the UE can use the radio resources in the control region; or that the value of the bit is “1” represents that the PDSCH of the UE cannot use the radio resources in the control region, and that the value of the bit is “0” represents that the PDSCH of the UE can use the radio resources in the control region. If there is no flag field PDSCH extension field in the RRC signaling, the PDSCH of the UE cannot use the radio resources in the control region by default (It is well known in the art that a bitmap is a representation in which each item corresponds to one or more bits of information, therefore the extension flag field could be interpreted as a bitmap)].
Regarding claim 23, Li discloses “a method in a wireless device, the method comprising: receiving a signal from a network node indicating resources from one or more control resource regions excluded for data transmission,” as [(Para. 0048), When a PDSCH is transmitted by a base station to a UE, the method for indicating downlink resources according to the present embodiment may be used to indicate that the PDSCH can be transmitted to the UE on resources of a service station/cell which does not transmit a control channel in a control region in a coordinated multi-point network] “wherein the signal includes a bitmap and the bitmap indicates at least one of one or more groups of time and frequency resources excluded from the data transmission;” [(Para. 0058), In a second manner, when the control station/cell transmits RRC signaling to the UE, a flag field, i.e. PDSCH extension field, is added in the RRC signaling. The PDSCH extension field has a length of 1 bit, and the bit indicates whether the PDSCH of the UE can use the radio resources in the control region. For example, that the value of the bit is “0” represents that the PDSCH of the UE cannot use the radio resources in the control region, and that the value of the bit is “1” represents that the PDSCH of the UE can use the radio resources in the control region; or that the value of the bit is “1” represents that the PDSCH of the UE cannot use the radio resources in the control region, and that the value of the bit is “0” represents that the PDSCH of the UE can use the radio resources in the control region. If there is no flag field PDSCH extension field in the RRC signaling, the PDSCH of the UE cannot use the radio resources in the control region by default (It is well known in the art that a bitmap is a representation in which each item corresponds to one or more bits of information, therefore the extension flag field could be interpreted as a bitmap)] “and performing one of receiving and transmitting data based on the received signal” [(Para. 0052), The control station/cell is a station/cell which transmits a PDCCH to the UE, so the control station/cell cannot use the radio resources in the control region to transmit a PDSCH of a user to the UE. The service station/cell is a station/cell which transmits the PDSCH to the UE.].
Regarding claim 24, Li discloses “wherein the allocated set of time and frequency resources comprises a subset of resources in the one or more control resource regions” as [(Para. 0047), a PDSCH of the UE occupies radio resources of the service station/cell which does not transmit a control channel in a control region].
 claim 25, Li discloses “wherein the allocated set of time and frequency resources excludes one of resources used for a control channel and resources outside of the one or more control resource regions” as [(Para. 0047), a PDSCH of the UE occupies radio resources of the service station/cell which does not transmit a control channel in a control region].
Regarding claim 26, Li discloses “wherein the allocated set of time and frequency resources comprises resource within the one or more control resource regions and resources outside of any control resource regions” as [(Para. 0047), This feature is implicit as PDSCH is transmitted over resources in which no control channel is transmitted… (Para. 0054), It is to indicate through the signaling whether the PDSCH of the UE occupies the radio resources of the service station/cell which does not transmit a control channel in the control region].
Regarding claim 27, Li discloses “wherein a frequency range of the resources within the one or more control resource regions is one of the same as a frequency range of the resources outside of the one or more control resource regions” as [(Para. 0015), Preferably, if that the PDSCH of the UE does not occupy the radio resources of the service station/cell in the control region is indicated through the signaling] “and different than a frequency range of the resources outside of the one or more control resource regions” [(Para. 0015), Preferably, if that the PDSCH of the UE does not occupy the radio resources of the service station/cell in the control region is indicated through the signaling].
Regarding claim 30, Li discloses “wherein the allocated set of time and frequency resources comprises all resources in the one or more control resource regions” as [(Para. 0014), Preferably, if the control station/cell. and the service station/cell of the UE are not the same station/cell, that the PDSCH of the UE occupies the radio resources of the service 
Regarding claim 31, Li discloses “wherein the one or more control resource regions comprise a control resource set (CORESET),” as [(Para. 0017), when the control station/cell transmits a PDCCH to the UE, adding a flag bit PDSCHextension flag in scheduling information DCI of the PDCCH channel for indicating that a PDSCH corresponding to the PDCCH can use the radio resources of the service station/cell in the control region] “and the signal comprises a physical downlink control channel (PDCCH)” [(Para. 0017), when the control station/cell transmits a PDCCH to the U].
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 23
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 24.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 25.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 30.
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 31.
 claim 45, Li discloses “further comprising receiving a control channel that includes control information that indicates a set of time and frequency resources allocated for the wireless device” as [(Para. 0010 and 0011), determining a control station/cell and a service station/cell of a User Equipment (UE); and indicating through signaling that a Physical Downlink Shared Channel (PDSCH) of the UE occupies radio resources of the service station/cell in a control region].
Regarding claim 46, the claim is interpreted and rejected for the same reason as set forth in claim 45.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ji et al. (Pub # US 2009/0257390 A1 hereinafter Ji).
Regarding claim 47, Li does not specifically disclose wherein the resources excluded for the data transmission includes resources that overlap with control resource regions of other wireless devices.
In an analogous art, Ji teaches “wherein the resources excluded for the data transmission includes resources that overlap with control resource regions of other wireless devices” as [(Para. 0012), wherein at least a portion of the allocated set of control resources 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching into Ji’s teaching. The motivation for making the above modification would be to implement resource management techniques for a wireless communication system to mitigate the effects of interference on other surrounding network cells [Ji: Page 0010].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALI PASCUAL PEGUERO/            Examiner, Art Unit 2463                                                                                                                                                                                            

/MELVIN C MARCELO/            Primary Examiner, Art Unit 2463